[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
On January 23, 1996, this court, after three days of testimony, ordered a prejudgment remedy in the amount of $4,000,000.00.
The amount of the prejudgment remedy was predicated on a finding of probable cause for four plaintiffs. During a hearing on June 13, 1996, the court, in response to a question directed to plaintiffs' counsel, discovered that the case does involve four former foster home children. Only two, however, are plaintiffs. The other two are witnesses.
My notes were incorrect, therefore the prejudgment remedy is reduced from $4,000,000.00 to $2,000,000.00.
RICHARD J. TOBIN, JUDGE